Citation Nr: 1421008	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left ankle instability, to include whether a rating reduction from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of the claim currently resides with the Seattle, Washington RO.

The Veteran appeared at a hearing before a Veterans Law Judge in July 2012.  A transcript of that hearing is in the Veteran's file.

In July 2012, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, service connection for left ankle instability was originally granted with a 20 percent disability rating by means of an August 2007 RO decision.

In April 2009, the RO informed the Veteran that he had been scheduled for a physical examination to review the severity of his service-connected ankle disability to ensure that he was properly evaluated.  The examination was performed in July 2009.  Subsequently, later in July, the RO proposed reducing the disability rating for the Veteran's left ankle disability from 20 percent to 10 percent.  Notice was provided to the Veteran, and in September 2009, the RO implemented the reduction, effective December 1, 2009.  The Veteran then submitted a notice of disagreement in September 2009.

The RO issued a statement of the case (SOC) in January 2011 and a supplemental statement of the case (SSOC) in May 2012.  A careful review of these documents show that neither addresses the issue of whether the September 2009 rating reduction was proper.  They merely discuss the laws and regulations which pertain to increased ratings claims.  As such, the Board finds that this issue must be readjudicated in an SSOC that provides notice of the laws and regulations applicable to reductions.

Additionally, the Board notes that the Veteran's service connected left ankle last underwent VA examination for compensation and pension purposes in July 2009.  During his July 2012 Board hearing, the Veteran provided testimony as to the severity of his ankle disability, which suggests that it may have increased in severity since his last VA examination.  In light of the Veteran's competent testimony regarding an increase in his left ankle symptomatology, the Veteran should be afforded an examination to determine the current severity of his left ankle disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his left ankle disability that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for review.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, schedule the Veteran for a VA examination, for evaluation of the service-connected left ankle disability.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests, including X-rays of the left ankle, should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion studies of the left ankle, reported in degrees, with normal ranges provided for comparison purposes.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran's service-connected left ankle disability symptoms present moderate or marked disability, if appropriate; and whether the Veteran experiences any ankylosis of the left ankle, and, if so, the extent of such ankylosis.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim of entitlement to a disability rating in excess of 10 percent for left ankle instability, to include whether a rating reduction from 20 percent to 10 percent was proper, based on consideration of all of the evidence received since the claim was last adjudicated.  Ensure that appropriate laws and regulations applicable to reductions are provided and considered.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



